Citation Nr: 1430919	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-47 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for renal problems.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for bilateral lower extremity peripheral vascular disease, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986. 

This matter is on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and from August 2009 and February 2012 rating decisions by the Department of VA RO in Detroit, Michigan.

The Veteran requested, and was scheduled for a hearing before a Veterans Law Judge at the RO on September 12, 2011.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2013).

In the August 2009 rating decision, the RO denied the claims for service connection for an acquired psychiatric disability to include PTSD on the basis that no new and material evidence had been received to reopen the claim.  This matter was subsequently appealed.

The Board notes however, that in May 2008, the Veteran filed a timely notice of disagreement with a January 2008 rating decision which, in part, denied service connection for an acquired psychiatric disability to include PTSD.  Despite the timely notice of disagreement, a statement of the case was not issued regarding this issue at that time.  As the Veteran submitted a timely appeal of the January 2008 rating decision, there is no prior final denial of this claim, which obviates the need for the Veteran to submit new and material evidence to reopen his claim for service connection for an acquired psychiatric disability to include PTSD.

Regarding the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability, the Board notes that this issue was previously characterized as entitlement to service connection for a leg and back disability.  In a January 2008 rating decision, the RO failed to reopen the Veteran's claim for service connection for a leg and back disability.  A statement of the case was issued in November 2009 and the Veteran submitted a substantive appeal via a VA Form 9 in December 2009.  However, an August 2009 rating decision in part, denied service connection for peripheral neuropathy and peripheral vascular disease of the bilateral lower extremities.

The Board notes that new and material evidence is not necessary to reopen the claim as the diagnoses of peripheral neuropathy and peripheral vascular disease of the bilateral lower extremities were not of record at the time of the last final rating decision in March 2006 nor were these additional disabilities addressed in the prior decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  

As a result, the Board has accordingly recharacterized the issues to be 3 separate issues of service connection for bilateral lower extremity peripheral neuropathy, service connection for bilateral lower extremity peripheral vascular disease and whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims ("Court") held that a total disability evaluation based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, a February 2007 private physician's statement noted that the Veteran's disabilities were both permanent and total while a May 2007 VA treatment note indicated that the Veteran retired in 2007 as a result of his heart condition.  As a result, the Board finds that a TDIU claim has been raised by the record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for bilateral upper neuropathy, to include as secondary to a service-connected hypertension disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for renal dysfunction, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, right lower extremity peripheral vascular disease and left lower extremity peripheral vascular disease; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 decision, the Board denied an appeal for a claim for service connection for a chronic back disorder.  

2.  The additional evidence received since March 2006 regarding a back disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in the Veteran's favor, he has a current diagnosis of PTSD as a result of his military service.


CONCLUSIONS OF LAW

1.  Evidence received since the March 2006 Board decision that denied a claim for service connection for a chronic back disorder is not new and material, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The Veteran's acquired psychiatric disability to include PTSD was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Given the favorable disposition to grant the claim for entitlement to service connection for an acquired psychiatric disability to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Regarding the Veteran's claim for whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability, the Board notes that in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran was provided notice in an October 2007 letter which was issued prior to the January 2008 rating decision.  The October 2007 letter included information as to new and material evidence consistent with Kent and provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.

The duty to assist under 38 C.F.R. § 3.159(c) (4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As explained below, new and material evidence has not been submitted to reopen the previously disallowed claim.  As such, further examinations are not required in connection with this claim.

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability.

In a December 2002 rating decision, the RO denied the Veteran's claim for service connection for a back disability.  The Veteran appealed this denial to the Board.

In a decision dated in March 2006, the Board denied the Veteran's claim for service connection for a chronic back disorder.  The Board's denial was on the basis that evidence did not establish a nexus between the Veteran's current back disability and service.

Board decisions are final on the date of the date stamped on the face of the decision, unless the Chairman of the Board ordered reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100.  The Veteran did not appeal this decision or request reconsideration.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a chronic back disability.  38 U.S.C.A. § 5108.  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of the March 2006 decision.

The Veteran filed a claim to reopen entitlement to service connection in July 2007.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the March 2006 Board decision which denied service connection for a back disability on the basis that this disability was not incurred or aggravated by his service. 

Evidence received since the March 2006 Board decision includes treatment records that reflect that the Veteran has a current low back disability.  
	
The Board finds that the evidence received since the March 2006 Board decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in 2006.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for a back disability.  Significantly, competent evidence that the Veteran's back disability is related to service or is proximately due to service has not been added to the record.  Overall, there is no competent evidence or opinion suggesting that the Veteran's current back disability is in any way related to his service.

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Veteran's new statements submitted since the March 2006 Board decision are insufficient to reopen the claim.  

The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a back disability is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2013).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a back disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing that a back disability is due to service, the claim for service connection for a back disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013).  

II.  Entitlement to service connection for an acquired psychiatric disability to include PTSD.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, PTSD, anxiety and depression are not classified as a psychosis, and therefore may not be granted on a presumptive basis. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C.A. § 1154(b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

The Veteran contends that his current acquired psychiatric disability to include PTSD a result of his service where he experienced a mortar attack while serving in Vietnam.  

The Veteran underwent a VA examination in May 2009.  He reported that while he was not involved in combat while in Vietnam, he was involved with the supply where he would drive trucks which provided arms to the bases.  He indicated that he witnessed a lot of destruction and also saw a few of his friends get injured or killed.  He also reported seeing a lot of mortar attacks while he was in bunkers.  At the time he felt very bad and frightened that he would get injured.  He reported that he got frightened during mortar attacks which resulted in difficulty sleeping and nervousness.  The diagnosis was PTSD.  He also had anxiety and depression which were part of his PTSD.  The examiner noted that the Veteran was in Vietnam and was fired upon and involved in a few mortar attacks.  He saw friends get injured and saw a lot of destruction and dead bodies while in Vietnam.  The examiner concluded that it was at least as likely as not that the Veteran's PTSD was caused by or a result of his service, especially his service in Vietnam.

The Veteran's personnel records demonstrate that he served in the Republic of Vietnam, and that he worked as a supply clerk during his service.

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD which has been attributed to his reported in-service stressors by the May 2009 VA examiner. 

As to the Veteran's reported in-service stressors, the Board observes that the RO denied the claim on the basis of lack of verifiable stressful events.  As noted above, however, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In this case, the Veteran has been diagnosed with PTSD by a VA psychiatrist based on his reported in-service stressors/Vietnam experiences.

Thus, the crucial inquiry is whether the Veteran's reported in-service stressors are consistent with the places, types, and circumstances of his service.  Based on a review of his service personnel records and the Veteran's statements, the Board concludes that his reported stressors are consistent with the circumstances of his service.

The Veteran reported that he experienced mortar fire during his service in Vietnam, both as truck driver delivering supplies and while stationed at various outposts and bases in Vietnam.  He also reported witnessing injuries and devastation and dead bodies.  At his May 2009 VA examination, he reported that he had problems with moodiness, irritability, nightmares and flashbacks.  The Veteran's reports are credible and supported in part by his service record and DD 214.

In summary, a VA psychiatrist has diagnosed the Veteran with PTSD based on his reported in-service stressors.  The Board finds that the stressors are consistent with the places, types, and circumstances of his service.  The stressors deal with fear of hostile military or terrorist activity.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).





ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a chronic back disorder is denied. 

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for renal problems, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, right lower extremity peripheral vascular disease and left lower extremity peripheral vascular disease; and entitlement to a TDIU.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a February 2012 rating decision, the RO, denied service connection for renal problems.  In a June 2012 correspondence, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for renal problems.  

While the Veteran expressed disagreement with the February 2012 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to service connection for renal problems remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the issues of service connection for bilateral lower extremity peripheral neuropathy and bilateral lower extremity peripheral vascular disease, to include as secondary to service-connected diabetes mellitus, VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran underwent a VA examination in December 2011.  The examiner concluded that the Veteran's peripheral vascular disease was less likely than not secondary to his service-connected diseases as the number one cause of peripheral vascular disease was smoking.  While the examiner determined that the Veteran's peripheral vascular disease was not due to his service-connected type II diabetes mellitus, he did not address whether the Veteran's service-connected type II diabetes mellitus has aggravated his peripheral vascular disease.  See 38 C.F.R. § 3.310; See Allen, supra.  

As such the Board finds that the evidence currently of record is insufficient to resolve the claims for bilateral lower extremity peripheral neuropathy and bilateral lower extremity peripheral vascular disease as secondary to service-connected type II diabetes mellitus and that further medical clarification in connection with these claims is warranted.

Regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's claims for service connection for renal problems, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, right lower extremity peripheral vascular disease and left lower extremity peripheral vascular disease may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Additionally, the Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for renal problems, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The RO/AMC should arrange for the same examiner who conducted the December 2011 VA examination, if possible, to review the claims folder and determine whether the Veteran's bilateral peripheral neuropathy or bilateral peripheral vascular disease of the lower extremities are aggravated by his service-connected type II diabetes mellitus.  If the December 2011 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should furnish an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's bilateral peripheral neuropathy or bilateral peripheral vascular disease of the lower extremities are aggravated by his service-connected type II diabetes mellitus disability.  If the examiner finds that the Veteran's bilateral peripheral neuropathy or bilateral peripheral vascular disease of the lower extremities have been permanently worsened by his service-connected type II diabetes mellitus disability, to the extent feasible, the degree of worsening should be identified.  The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiner in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

4.  The Veteran should be afforded a VA examination by a medical provider with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  

The examiner should provide the rationale for all opinions expressed.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


